Title: To James Madison from Tobias Lear, 29 March 1802
From: Lear, Tobias
To: Madison, James


					
						No. 23.
						Sir,
						Cape Francois March 29h. 1802.
					
					Since I had the honor of writing to you on the 22d. instant (duplicate of which, and duplicate of my letter of the 28 feby are enclosed) nothing of importance has occurred
					One Ship of War, and two frigates have arrived since from France, with troops, which have been very acceptable here.
					Nothing has occurred, respecting Louisiana that it is ceded to France is True and that part of the forces sent out are intended that country there is no doubt but I are still of opinion that if they touch  here there will be employment for the troops in the island for some time to come.
					The General in Chief has not yet arrived here, and there is no certainty when he may be expected. Admiral Villaret has not yet returned. I am very desireous of seeing the General in Chief on many accounts; but I cannot venture to go to Port au Prince, until I know certainly that he will be in that quarter for some time, lest he should arrive here in my absence. As he made no Arrangements for issuing the Bills on France, which were to be in part payment for the Cargoes bought, and which must have his signature, the Vessels which have delivered their Cargoes return home, and have left this business to be settled by their Agents. This is a serious inconvenience to those who have sold here.
					The Embargo still exists in name; but every Vessel obtains premission to depart, as soon as she has gone through the forms, which are now becoming less tedious.
					The Prefect yesterday gave orders to the Custom House, that no American Vessel should be admitted to an entry, until the Captain should have exhibited his papers to me, and received a Certificate from my Office, that his Vessel is Am. Property—and that none should depart without my passport.
					I have received the Original of your letter of the 26 feby. with the Commissions for myself, Mr. Caldwell & Mr. Dandridge. To these Gentln. I have written, and communicated the instructions in your letter respecting the conduct to be observed by our Consuls &c. But I retain the Commissions until I can have an interview with the Genl. in Chief.
					In all my intercourse and correspondence with the Prefect and with General Boyer, who commands here, the most friendly sentiments towards the Am. Commerce, are expressed by them: and they regret that the state of things in the Island necessarily cause so many obstacles.
					A British Frigate came in here yesterday, and the Captn. and officers have been received and treated with every possible mark of attention and respect. A French Frigate was sent from hence to Jamaica some weeks since, which received similar treatment.
					I have invited the Prefect, Genl. Boyer, and the principal Officers in the land and sea service to dine with me tomorrow; and I hope all differences & irritations which have taken place here, between the Citizens of the two nations, will subside. With sentiments of the purest respect & most sincere attachment, I have the honor to be Sir Your most obedient Servant
					
						Tobias Lear.
					
					
						March 30h.
						P.S.—There was a pretty severe engagement yesterday about ten miles from hence, between the Troops wh. arrived the day before, which had been sent out, and the Blacks, in which the latter had their Camp broken up, and it is said lost upwards of 400, left on the field of battle. Christophe who commanded is said to have fled. The troops wh. arrived yesterday have marched out this morning.
						Accounts from the South say that Genl. Desselin (the blk. Genl.) has been obliged to abandon a strong hold, which he held near St. Marc’s, after losing 800 men. We do not know exactly where Toussaint is.
						Two Ships, of what is called the Batavian Division arrived yesterday, and the signal is now out for several others.
					
					T. L.—
					
						April 2d.
						Since writing the preceding—(vizt. yesterday) Admiral Villaret has returned from Port au Prince, 

and as I find that the Genl. in Chief will remain for some time in that quarter, I have determined to 

sail tomorrow morning for that place, to have an interview with him.
						In consequence of the meeting between the Genl. in Chief and the Admiral, it seems the 

Ships, which I mentioned in my letter wd. go to the U. States, will go to France.
					
					T. L.—
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
